. --~   ....
   AO f4SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Pag_e 1 of 1
                                                                                                                                                              ( 2>


                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                        V.

                          Silvino Alavez-Aquino                                        Case Number: 3: 19-mj-22499

                                                                                       Nancy Bryn R.9~en~ld.,
                                                                                                                                {,~,
                                                                                       Defendant's Attornry
                                                                                                                                 ;:;;:i;y


   REGISTRATION NO. 85975298

   THE DEFENDANT:
    IZI pleaded guilty to count( s) 1 of Complaint
                                                                                                                [_~2-~ 201sl
                                    ------------------,.--,....,....,....,..,.,.,,..-;.,...~~--.j-=1~--:-_. .-.:,.,. . ~-,-,-."'.,,...v'""'J~ - - + -
    D was found guilty to count(s)                                                               ' TRICl OF CALiF09;<!i ,,
                                                                                                                                            ~= ~:, ' -
        after a plea of not guilty.                                                                           ..---------·=-.. . -.                      <




        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                   Nature of Offense                                                                  Count Number(s)
   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

    D The defendant has been found not guilty on count(s)
                                                                              -------------------
    0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                 6 TIME SERVED                                   D _ _ _ _ _ _ _ _ _ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, June 20,_ 2019
                                                                                   Date of Imposition of Sentence


   Received
                 DUSM
                     . ¢-- ·
                  /.,r··~
                                                                                   ~.~
                                                                                   ONORABLEREN      L. STROMB0\1
                                                                                   UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                             3: 19-mj-22499
